Exhibit 10.3

LOCUST STREET FUNDING LLC

CLASS A FLOATING RATE SECURED NOTE, DUE 2021

THIS CLASS A NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE ISSUER
HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “INVESTMENT COMPANY ACT”). THE HOLDER HEREOF, BY PURCHASING THIS
CLASS A NOTE, AGREES FOR THE BENEFIT OF THE ISSUER THAT SUCH CLASS A NOTE MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (A)(1) TO A PERSON WHOM
THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A UNDER THE SECURITIES ACT, PURCHASING FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER, IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT AND THAT (U) IS A QUALIFIED
PURCHASER WITHIN THE MEANING OF SECTION 3(C)(7) OF THE INVESTMENT COMPANY ACT,
(V) WAS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE ISSUER (EXCEPT WHEN EACH
BENEFICIAL OWNER OF THE PURCHASER IS A QUALIFIED PURCHASER), (W) UNDERSTANDS AND
AGREES THAT THE ISSUER MAY RECEIVE A LIST OF PARTICIPANTS IN THE SECURITIES FROM
ONE OR MORE BOOK-ENTRY DEPOSITORIES, (X) IS NOT A BROKER-DEALER THAT OWNS AND
INVESTS ON A DISCRETIONARY BASIS LESS THAN $25,000,000 IN SECURITIES OF
UNAFFILIATED ISSUERS, (Y) IS NOT A PENSION, PROFIT-SHARING OR OTHER RETIREMENT
TRUST FUND OR PLAN IN WHICH THE PARTNERS, BENEFICIARIES OR PARTICIPANTS OR
AFFILIATES MAY DESIGNATE THE PARTICULAR INVESTMENT TO BE MADE AND (Z) HAS
RECEIVED THE NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS WHEN THE PURCHASER IS
A PRIVATE INVESTMENT COMPANY FORMED ON OR BEFORE APRIL 30, 1996, AND IN A
TRANSACTION THAT MAY BE EFFECTED WITHOUT LOSS OF ANY APPLICABLE INVESTMENT
COMPANY ACT EXEMPTION OR EXCLUSION, (B) IN A PRINCIPAL AMOUNT OF NOT LESS THAN
THE MINIMUM DENOMINATION SET FORTH IN THE INDENTURE AND (C) IN ACCORDANCE WITH
ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES OR OTHER
APPLICABLE JURISDICTION. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF
NO FORCE AND EFFECT, WILL BE VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY
RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO
THE ISSUER, THE TRUSTEE OR ANY INTERMEDIARY. EACH TRANSFEROR OF THIS CLASS A
NOTE WILL PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS SET FORTH HEREIN AND IN
THE INDENTURE TO ITS TRANSFEREE. IN ADDITION TO THE FOREGOING, THE ISSUER
MAINTAINS THE RIGHT TO RESELL SECURITIES PREVIOUSLY TRANSFERRED TO NON-PERMITTED
HOLDERS (AS DEFINED IN THE INDENTURE) IN ACCORDANCE WITH AND SUBJECT TO THE
TERMS OF THE INDENTURE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS CLASS A NOTE FOR VALUE OR OTHERWISE BY
OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN, UNLESS THIS CLASS A NOTE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO
THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND
ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY
AS IS REQUESTED



--------------------------------------------------------------------------------

BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).

TRANSFERS OF THIS CLASS A NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT
IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE, AND TRANSFERS OF PORTIONS OF THIS CLASS A NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE
REFERRED TO HEREIN.

PRINCIPAL OF THIS CLASS A NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS CLASS A NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS CLASS A NOTE MAY
ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT WITH THE
APPLICABLE U.S. FEDERAL INCOME TAX CERTIFICATIONS (GENERALLY, AN INTERNAL
REVENUE SERVICE FORM W-9 (OR SUCCESSOR APPLICABLE FORM) IN THE CASE OF A PERSON
THAT IS A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(A)(30) OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) WILL RESULT IN U.S.
WITHHOLDING FROM PAYMENTS TO THE HOLDER IN RESPECT OF THIS CLASS A NOTE.

BY ACQUIRING THIS CLASS A NOTE (OR INTEREST THEREIN), EACH PURCHASER (AND, IF
THE PURCHASER OR TRANSFEREE IS AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN, ITS
FIDUCIARY) IS DEEMED TO REPRESENT AND WARRANT THAT (1) IT IS NOT ACQUIRING THE
CLASS A NOTE (OR INTEREST THEREIN) WITH THE ASSETS OF AN EMPLOYEE BENEFIT PLAN
(AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”)) WHICH IS SUBJECT TO TITLE I OF ERISA OR A PLAN (AS
DEFINED IN SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”)) OR ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” (WITHIN THE
MEANING OF 29 C.F.R. § 2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA) BY
REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY,
(2) IF THE PURCHASER OR TRANSFEREE IS A GOVERNMENTAL PLAN OR CHURCH PLAN, ITS
ACQUISITION AND HOLDING OF THE CLASS A NOTE (OR INTEREST THEREIN) WILL NOT GIVE
RISE TO A NONEXEMPT VIOLATION OF ANY STATE, LOCAL OR OTHER LAW THAT IS SIMILAR
TO THE FIDUCIARY AND PROHIBITED TRANSACTION PROVISIONS OF ERISA OR SECTION 4975
OF THE CODE AND (3) IF ACQUIRED DURING THE INITIAL INVESTMENT PERIOD (AS DEFINED
IN THE INDENTURE), IT IS NOT AN AFFECTED BANK (AS DEFINED IN THE INDENTURE). ANY
PURPORTED TRANSFER OF A CLASS A NOTE (OR INTEREST THEREIN) TO A PURCHASER OR
TRANSFEREE THAT DOES NOT COMPLY WITH THE ABOVE REQUIREMENTS SHALL BE NULL AND
VOID AB INITIO.



--------------------------------------------------------------------------------

LOCUST STREET FUNDING LLC

Class A Floating Rate Secured Note, Due 2021

Up to U.S.$420,000,000

R-1

CUSIP NO.: 540141 AA6

LOCUST STREET FUNDING LLC, a Delaware limited liability company (the “Issuer”),
for value received, hereby promise to pay to CEDE & CO. or its registered
assigns, upon presentation and surrender of this Class A Note (except as
otherwise permitted by the Indenture hereinafter referred to), the principal sum
of up to FOUR HUNDRED TWENTY MILLION United States Dollars (U.S.$420,000,000) on
July 15, 2021 (the “Stated Maturity”), as adjusted by any Increases up to and
including the Effective Date and as adjusted upward or downward in accordance
with the Schedule of Exchanges as attached hereto, or upon the unpaid principal
of this Class A Note becoming due and payable at an earlier date by declaration
of acceleration, call for redemption or as otherwise provided below and in the
Indenture. The Issuers promise to pay interest thereon on
October 15, January 15, April 15 and July 15 in each year, commencing
October 15, 2011, and at the Stated Maturity, at the rate equal to the LIBOR for
the Applicable Period plus 4.00% per annum (the “Class A Note Interest Rate”) on
the unpaid principal amount hereof until the principal hereof is paid or duly
provided for in accordance with the Indenture. Interest shall be computed on the
basis of the actual number of days elapsed in the applicable Interest Accrual
Period divided by 360. The interest so payable and punctually paid on any
Payment Date, and the principal payable and punctually paid on any Payment Date,
will, as provided in the Indenture, be paid to the Person in whose name this
Class A Note (or one or more predecessor Class A Notes) is registered at the
close of business on the Regular Record Date for such interest, which shall be
the fifteenth day (whether or not a Business Day) preceding such Payment Date.

The obligations of the Issuers under this Class A Note and the Indenture are
limited recourse obligations of the Issuer payable solely from the Collateral
Obligations and other Collateral pledged by the Issuer in accordance with the
Priority of Payments, and in the event the Collateral Obligations and other
Collateral are insufficient to satisfy such obligations, any claims of Holders
shall be extinguished.

This Class A Note is one of a duly authorized issue of Class A Floating Rate
Secured Notes, Due 2021 (the “Class A Notes”) of the Issuer, limited in
aggregate principal amount to U.S. $420,000,000 and issued under that certain
Indenture dated as of July 21, 2011 (the “Indenture”) among the Issuers and U.S.
Bank National Association, as trustee (the “Trustee,” which term includes any
successor trustee as permitted under the Indenture). Authorized under the
Indenture are the Class A Notes of the Issuer. Interest will cease to accrue on
this Class A Note, or in the case of a partial repayment, on such part, from the
date of repayment or Stated Maturity unless payment of principal is improperly
withheld.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Trustee and the Holders of the
Class A Notes and the terms upon which the Class A Notes are, and are to be,
authenticated and delivered.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Indenture.



--------------------------------------------------------------------------------

Payments in respect of principal and interest due on any Payment Date of this
Class A Note shall be made by the Paying Agent, subject to any laws or
regulations applicable thereto, by wire transfer in immediately available funds
to a Dollar account maintained by DTC or its nominee to the extent practicable
or otherwise by U.S. dollar check drawn on a bank in the United States of
America delivered to DTC or its nominee. The final payment of interest and
principal due on this Class A Note shall be made (except as otherwise provided
in the Indenture) only upon presentation and surrender of this Class A Note at
the Corporate Trust Office of the Trustee or at the office of any Paying Agent
appointed under the Indenture.

The registered Holder of this Class A Note shall be treated as the owner hereof
for all purposes.

Except as specifically provided herein and in the Indenture, the Issuer shall
not be required to make any payment with respect to any tax, assessment or other
governmental charge imposed by any government or any political subdivision or
taxing authority thereof or therein.

In certain cases, including in the event that the Par Value Test relating to the
Class A Notes in not satisfied as of the time specified in the Indenture, this
Class A Note may be redeemed, in whole or in part, in the manner provided in the
Indenture.

As specified in the Indenture and subject to conditions therein, on any Business
Day, the Issuer may cause an optional redemption, in whole, or in part, of the
Class A Notes at the written direction of, or with the written consent of, the
Equity Owner. In addition, upon the occurrence of a Tax Event, the Issuer may on
any Business Day redeem in whole, or in part, the Class A Notes at the written
direction of, or with the written consent of, the Equity Owner or the Majority
of the Controlling Class, in accordance with the procedures described in the
Indenture. The redemption price for the Class A Notes shall be subject to the
provisions set forth in the Indenture.

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture. If any such acceleration of maturity occurs prior to the
Stated Maturity of this Class A Note, the amount payable to the Holder of this
Class A Note will be equal to the aggregate unpaid principal amount of the
Class A Notes on the date this Class A Note becomes so due and payable, together
with accrued and unpaid interest on such unpaid principal amount at the Note
Interest Rate.

Payments of principal and interest on this Note are subordinate to the payment
on each Payment Date of certain other obligations of the Issuer in accordance
with the Priority of Payments.

The Class A Notes are issuable only in fully registered from without coupons in
minimum denominations of $500,000 and integral multiples of $1,000 in excess
thereof if held through a Rule 144A Global Class A Note.

The Issuer shall arrange for the Registrar (which shall initially be the
Trustee) to keep the Register. Title to this Class A Note shall pass by
registration in the Register for the Class A Notes.

No service charge shall be made for exchanging or registering the transfer of
this Class A Note, but the Trustee may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith. The
Trustee and the Registrar may request evidence reasonably satisfactory to it
proving the identity of the transferee and transferor and the authenticity of
their signatures.



--------------------------------------------------------------------------------

The remedies of the Trustee and the Holder hereof, as provided herein or in the
Indenture, shall be cumulative and concurrent and may be pursued solely against
the Collateral. No failure on the part of the Holder or of the Trustee in
exercising any right or remedy hereunder or under the Indenture shall operate as
a waiver or release thereof, nor shall any single or partial exercise of any
such right or remedy preclude any other further exercise thereof or the exercise
of any other right or remedy hereunder or under the Indenture.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE CLASS A NOTES SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF.

Unless the certificate of authentication hereon has been executed by the Trustee
by the manual signature of one of its Authorized Officers, this Class A Note
shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuers have caused this Class A Note to be duly
executed.

Dated July 21, 2011.

 

LOCUST STREET FUNDING LLC By:   /s/ Gerald F. Stahlecker  

Name: Gerald F. Stahlecker

Title: Executive Vice President



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Class A Notes referred to in the within-mentioned Indenture.

 

CITIBANK, N.A., as Trustee By:   /s/ Jennifer McCourt   Authorized Signatory



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

For value received  

 

hereby sells, assigns and transfers unto

 

 

Please insert social security or other identifying number of assignee

Please print or type name and address, including zip code of assignee:

 

 

 

 

 

the within Class A Note and does hereby irrevocably constitute and appoint
            Attorney to transfer the Class A Note on the books of the Issuer
with full power of substitution in the premises.

 

Date:            Your Signature:               

(Sign exactly as your name appears on

this Class A Note)



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES IN RULA 144A GLOBAL CLASS A NOTE

The amount issued on the closing date is U.S. $63,000,000.

The following exchanges of a part of this Global Note have been made:

 

Date of Exchange

    

Amount of

Decrease in

Principal Amount

of this Global Note

    

Amount of

Increase in

Principal Amount

of this Global Note

    

Principal Amount

of this Global

Note following

such Decrease (or

Increase)

    

Signature of

Authorized

Officer of Trustee

or Registrar